In re: Richard Earl Butler applying for writs of certiorari, prohibition, mandamus and for a stay order. Parish of Jefferson.
Writ granted in part. Since the Grand Jury has indicted the defendant for a capital offense subsequent to the bail hearing, it is ordered that the case be remanded for a post-indictment bail hearing in accordance with article 313, C.Cr.P.
SUMMERS, J., dissents, being of the opinion that the showing made by defendant does not warrant a reduction of bond. Moreover, the action at the hearing of June 21, 1978 is mooted by the subsequent Grand Jury indictment of June 23, 1978.